No.    92-065

             I N THE SUPREME COURT OF THE STATE OF MONTANA

                                                        1992



ROBERT BENTON,

            Plaintiff and Appellant,
     -vs-
LORELLE ADAMS and MARY SCHULZE,

            Defendants and Respondents.



APPEAL FROM:           District Court of the Third Judicial District,
                       In and for the County of Powell,
                       The Honorable Ted L. Mizner, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                       Robert Benton, Pro Se, Deer Lodge, Montana
            For Respondent:
                       Norman, C. Peterson, Agency Legal Services Bureau,
                       Helena, Montana


                                                         submitted on Briefs :   June   4   ,   19 9 2

                                                                     Decided:    June 3 0 , 1 9 9 2
Filed:                           '-'
                                           !
                        j   .    'a'

                   (
                   :d           2i;;z
            CLE!-;;; C F 5 : j p ~r"h-' i E COU
                                 !
                 STATE O F M O N T A N A

                                                        Clerk
Chief Justice J.A. Turnage delivered the Opinion of the Court.



     Robert Benton (Benton) appeals an order of the Third Judicial
District, Powell County, which dismissed his complaint for failure
to state a claim against Lorelle Adams (Adams) and Mary Schulze
(Schulze), employees of the Montana Department of Family Services.
We affirm.
     We    consolidate   the   issues presented   on   appeal   to   the
following:
     Did   the   District Court err when     it dismissed       Benton's
complaint alleging defamation and invasion of privacy against Adams
and Schulze?
     On August 12, 1991, Benton filed a complaint against Adams and
Schulze alleging defamation and invasion of privacy based on a
letter Adams wrote to Benton's girlfriend.        Benton's sole claim
against Schulze is that she is Adams' supervisor.         Following a
review of the record, we hold that the District Court properly
dismissed Benton's complaint for failure to state a claim.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
Operating Rules, this decision shall not be cited as precedent and
shall be published by its filing as a public document with the
Clerk of this Court and by a report of its result to West
Publishing Company.
We concur:
                                     June 30, 1992

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


Robert Benton
700 Conley Lake Road
Deer Lodge, MT 59722


Hon. Marc Racicot, Attorney General
Norman Peterson, Assistant
215 N. Sanders
Helena, MT 59620

Bill Gianoulias, Chief Defense Counsel
Department of Administration, Tort Claims
Mitchell Building
Helena, MT 59620

                                                ED SMITH
                                                CLERK OF THE SUPREME COURT
                                                STATE OH MONTANA